Citation Nr: 1453733	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than July 17, 2008 for the award of service connection for a left knee disability characterized as iliotibial band syndrome (ITBS) of the left knee with degenerative joint disease and bone island.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1987 to April 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for a left knee disability with an initial 10 percent evaluation assigned effective July 17, 2008.  

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This case was previously before the Board in November 2011 when it was remanded for additional development.  It has now returned to the Board for further appellate action. 

In May 2014, the Veteran filed a claim for an increased rating for service-connected gastroesophageal reflux disease (GERD).  The record does not indicate that this claim has been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Furthermore, in a July 2014 correspondence, the Veteran requested reconsideration of a June 2014 rating decision denying entitlement to service connection for low back and left hip disabilities.  The record also does not reflect whether any action has been taken in response to the Veteran's request.  The issues of entitlement to an increased rating for GERD and entitlement to service connection for low back and left hip disabilities are not currently before the Board and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In April 1992, the RO received the Veteran's initial claim for entitlement to service connection for ITBS of the left knee. 

2.  The claim for service connection for a left knee condition, claimed as left ITBS, was denied in a November 1992 rating decision.  The Veteran was provided notice of the decision and his appellate rights in a letter dated November 24, 1992. 

3.  On July 17, 2008, VA received a claim to reopen service connection for a left knee disability. 

4.  In a June 2009 rating decision, the RO granted service connection for a left knee disability, characterized as ITBS of the left knee with degenerative joint disease and bone island, effective from July 17, 2008.

5.  The November 1992 rating decision denying service connection for a left knee condition was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.

6.  The award of service connection for left knee ITBS in the June 2009 rating decision was not based on receipt of additional service department records.

7.  The currently-assigned effective date of July 17, 2008 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.


CONCLUSIONS OF LAW

1.  The denial of service connection for a left knee disability in the November 1992 rating decision was not based on clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.303 (1992); 38 C.F.R. §§ 3.105 (2014).  

2.  An effective date earlier than July 17, 2008  is not warranted for the grant of service connection for a left knee disability characterized as ITBS of the left knee with degenerative joint disease and bone island.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. §§ 3.1 , 3.155, 3.157, 3.151, 3.303, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an earlier effective dates is warranted for the award of service connection for a left knee disability, to include on the basis of CUE in a November 1992 rating decision.  

The Board will first address the Veteran's contentions regarding CUE.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Veteran was awarded service connection for a left knee disability characterized as ITBS of the left knee with degenerative joint disease and bone island in the June 2009 rating decision on appeal.  An initial 10 percent evaluation was assigned effective July 17, 2008.  The claim for service connection for a left knee disability was previously denied by VA in an unappealed November 1992 rating decision.  The Veteran contends that an earlier effective date is warranted for the award of service connection on the basis that the RO committed CUE in the November 1992 rating decision by incorrectly applying the laws and regulations pertaining to service connection and inappropriately concluding that a left knee disability was not demonstrated.

The Board must therefore determine whether the evidence of record at the time of the November 1992 rating decision obviously and undebatably establishes that the RO committed CUE in its denial of the claim for entitlement to service connection for a left knee disability.  

The Veteran's initial claim for entitlement to service connection for left knee ITBS was received by VA in April 1992.  The Veteran did not submit any medical evidence in support of his claim, but in June 1992 he was provided a VA examination at the Minneapolis VA Medical Center (VAMC) to determine the nature and etiology of the claimed left knee disability.  The examination report includes a discussion of the Veteran's medical history and current symptoms, noting that the Veteran reported experiencing pain and swelling in his left knee since falling off a ladder in April 1988 during service.  Physical examination and X-ray of the left knee were normal.  The June 1992 VA examiner concluded that the in-service diagnosis of left knee ITBS was apparently a clinical diagnosis and was not supported by any objective evidence.  There was also no current objective evidence of ITBS and the available evidence did not support the diagnosis of any other currently present left knee disease.  

The claim for entitlement to service connection for a left knee disability was denied by the RO in the November 1992 rating decision.   Based on review of the service treatment records and the June 1992 VA examination report, the RO concluded that the objective medical evidence did not establish the presence of a current chronic left knee disability, to include ITBS.  The RO acknowledged that the Veteran was treated during service for left knee problems, to include ITBS, and underwent two arthroscopies that did not indicate any knee damage.  Although not explicitly stated in the analysis portion of the rating decision, the RO appears to have found that the objective medical evidence of record, specifically the June 1992 VA examination report and the conclusions of the VA examiner, outweighed the Veteran's lay reports of knee symptoms.  The Veteran was notified of the denial of his claim in a November 24, 1992 letter, but did not initiate an appeal.  

On July 17, 2008, VA received the Veteran's formal claim to reopen entitlement to service connection for a left knee disability.  In response, the RO obtained clinical records from the Minneapolis VAMC showing treatment for left knee pain and a July 2008 surgical repair of a left knee meniscal tear.  The Veteran was also provided a VA examination in November 2008 with an addendum VA medical opinion added to the record in June 2009.  Additionally, the Veteran submitted an April 2009 letter from his private physician containing a medical opinion linking his current left knee condition to an injury during service.  In a June 2009 rating decision, the RO found that the medical opinions of the VA examiner and private physician established a nexus between the Veteran's left knee disability and his documented fall during service.  Service connection for ITBS of the left knee with degenerative joint disease and bone island was awarded effective July 18, 2008, the date the RO received the Veteran's formal claim to reopen service connection for a left knee disability. 

The Veteran contends that the November 1992 rating decision denying service connection for a left knee disability contains CUE as the law was not correctly applied by the RO.  Specifically, the Veteran argues that the RO erred in its conclusion that he did not have a current left knee disability.  He testified during the May 2011 hearing that the June 1992 VA examination was inadequate and his service records clearly documented a chronic left knee disability during service and at the February 1992 separation examination.  

The Board finds that the November 1992 rating decision does not contain CUE in its denial of service connection for a left knee condition.  The RO reviewed all the evidence of record, but found that the June 1992 VA examination was the most persuasive regarding the presence of a current left knee disability.  The RO considered the contents of the Veteran's service records, to include the diagnoses of ITBS, but lent more weight to the more recent findings of the June 1992 VA examiner who concluded that there was no current objective evidence of ITBS or any other left knee disease.  Although the November 1992 rating decision does not include a specific discussion of the Veteran's lay statements or the finding of unresolved ITBS at the February 1992 separation examination, the analysis portion of the rating decision indicates that all service records were considered and weighed by the RO.  Essentially, the Veteran disagrees with how the facts were weighed at the time of the previous decision, and such an attack cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process).  Thus, the RO's conclusion that the weight of the evidence was not sufficient to establish a current disability was not CUE.

In sum, review of the November 1992 rating decision shows that the RO found that a current left knee disability was not demonstrated by the objective evidence of record.  The RO considered all the evidence of record, but concluded that the findings of the June 1992 VA examination outweighed the other evidence of record, including the Veteran's statements in support of the claim and the contents of the service treatment records.  Therefore, service connection for a left knee disability as directly related to active duty service was not awarded.  38 C.F.R. § 3.303 (1992). The Veteran has not shown that the correct facts as they were known at the time were not before the adjudicators in November 1992, nor has he submitted evidence indicating that the law was not correctly applied.  There is no showing that the RO committed CUE in the November 1992 rating decision.  As CUE has not been demonstrated, the claim for an earlier effective date on the basis of CUE must be denied.  

The Board must now determine whether an effective date earlier than July 17, 2008 is warranted for the award of service connection on any basis other than CUE.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

As discussed above, the Veteran's initial claim for service connection was received by the RO in April 1992 and denied in a November 1992 rating decision.  The Veteran did not appeal the denial of the claim and the November 1992 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).  Service connection for ITBS of the left knee with degenerative joint disease and bone island was granted in the June 2009 rating decision on appeal effective July 17, 2008, the date the Veteran's formal claim to reopen service connection was received.  

In this case, the new and material evidence used to reopen the Veteran's claim did not consist of service department records.  The RO reopened the claim for service connection for a left knee disability based on VA and private medical opinions establishing a current disability and a nexus between the disability and service.  All the elements necessary for an award of direct service connection were therefore established.   Thus, an earlier effective date is not possible in this case based on the receipt of additional service department records.  

The Board has also considered whether the record contains any communication from the Veteran dated prior to July 17, 2008 that could be considered an informal claim for benefits.  The record contains no statements or correspondence from the Veteran dated between November 1992 and June 2008, at which time the Veteran requested a copy of his complete claims file.  The June 2008 request did not include any indication that the Veteran was seeking entitlement to a benefit and did not identify any specific disability or medical condition.  It therefore cannot constitute an informal claim for benefits under 38 C.F.R. § 3.155.  Additionally, while the claims file contains records of VA treatment from the Minneapolis VAMC dated prior to July 17, 2008 documenting the Veteran's contentions that his left knee condition was incurred in service, these records cannot serve as an informal claim.  38 C.F.R. § 3.157 provides that a report of examination or hospitalization by VA can constitute an informal claim, but only when a formal claim for pension or compensation has been previously disallowed for the reason that the disability is not compensable in degree.  In this case, the Veteran's initial claim for service connection was denied because the weight of the evidence did not establish a current disability.  Thus, the provisions of 38 C.F.R. § 3.157 do not apply and the records of VA treatment cannot serve as an informal claim to reopen service connection for a left knee disability.  

Finally, an earlier effective date is not warranted based on the date entitlement to the benefit arose.  Even if the Board determined that the record contained adequate evidence establishing the presence of a left knee disability prior to receipt of the Veteran's claim to reopen in July 2008, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  Thus, an effective date earlier than July 17, 2008 for the grant of service connection for a left knee disability is not possible.

The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than July 17, 2008 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's contentions concerning CUE in the November 1992 rating decision, VA's duties to notify and assist are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran initiated an appeal regarding the effective date assigned following an award of service connection.  The claim for service connection is now substantiated and the filing of a NOD as to the June 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the assignment of the effective dates triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The January 2010 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations used to determine the proper effective date for the Veteran's service-connected left knee disability.  The appellant was thus informed of what was needed to achieve an earlier effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to an effective date earlier than July 17, 2008 for the award of service connection for a left knee disability characterized as ITBS of the left knee with degenerative joint disease and bone island is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


